Citation Nr: 0433622	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

Service connection is in effect for malaria.

This appeal to the Board of Veterans Appeals (the Board) was 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
that held that the prior denial of service connection for 
defective hearing, rendered in April 1992, was final, and had 
not been reopened by new and material evidence.

In March 2003, the Board of Veterans Appeals (the Board) 
denied a then pending appellate issue of entitlement to an 
increased (compensable) evaluation for service-connected 
malaria.  

However, for clarification purposes, the Board will delineate 
the pertinent adjudicative history related to that malaria 
claim so as to be able to proceed with the other now pending 
appellate issue at this time.  Prior to the March 2003 Board 
decision denying a compensable rating for malaria, the 
veteran had requested that he be given the opportunity to 
testify before a Travel Board and the hearing was scheduled 
for October 2002.  However, the day before the hearing was to 
take place, the veteran's representative personally appeared 
before the RO appeals team and stated that the veteran had 
indicated that he wished to cancel the scheduled hearing, and 
asked that the case be forwarded to the Board.  This was all 
noted in a VA Form 119 which is of record.  The RO 
subsequently called the veteran to confirm his desire and he 
did not respond.  However, a subsequent VA memorandum for the 
file is of record stating that as long as there was a VA Form 
119 of record reflecting the request to cancel the Travel 
Board, it was appropriate pursuant to pertinent VA Manual 
regulations to certify the case.  The case had thereafter 
immediately been sent to the Board on that issue and it was 
on that basis that the Board rendered the March 2003 
decision.  

In the meantime, in September 2002, the veteran filed a VA 
Form 21-4138 indicating that he wished to pursue a claim for 
service connection for hearing loss.  In a second VA Form 21-
4138, he stated that he would like to request that the 
hearing loss issue be considered at the same time as the 
issue of malaria.  

Also received by the RO in November 2002 was a hand written 
letter from the veteran, dated in October 2002, to the effect 
that although he had not been able to make the prior hearing, 
he wanted to request another hearing in the future.  It is 
noted that at the time that letter was written and received, 
the only pending appellate issue related to malaria.

In November 2002, the Board accepted the veteran's reason for 
failure to report for the hearing, and granted his motion for 
a new Travel Board hearing.  

The RO issued a rating action in February 2003 denying his 
claim on the basis that he had submitted new and material 
evidence to reopen the claim for service connection for 
hearing loss.  A comprehensive Statement of the Case (SOC) 
was issued.  The veteran's disagreement and substantive 
appeal, filed in August 2003, related to "all issues"; he 
checked that he did not want a further hearing.

In January 2004, a Deputy Vice Chairman of the Board granted 
the veteran's representative's Motion to Advance the case on 
the Docket due to his age, pursuant to 20 C.F.R. § 20.900(c).

In February 2004, the Board remanded the case on the issue 
shown on the cover of this decision for substantive 
development of the record.

At about the same time, correspondence was sent to the 
veteran from the Board to the effect that it had been noted 
that he had previously requested a hearing on the malaria 
issue which had not been addressed prior to the Board's 
decision of March 2003.  The letter further stated that it 
was his choice to have or not have an additional hearing, but 
if he decided to have one, the Board would vacate the March 
2003 decision so that the Judge holding the hearing could 
adjudicate the issue de novo.  

The veteran did not respond to the Board's communication 
relating to the desire for a further personal hearing, dated 
February 12, 2004.

However, later inserted into the record was communication 
from a veteran's service officer, dated March 17, 2004, to 
the effect that the veteran had indicated to him that the 
veteran had no clue that the issue of malaria was still open 
and that he did not wish to pursue it any longer.  He had 
told him this but had not put it in writing, and the 
representative was waiting for the veteran's formal request 
to withdraw in writing.

In June 2004, the RO continued the denial of service 
connection for hearing loss.  Although the rating action and 
SOC refer to the issue as "service connection", it was 
handled as if no new and material evidence had been submitted 
to reopen the prior denied claim.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for defective hearing.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2003).

In the meantime, the veteran's representative noted that he 
wished to provide testimony before a Veterans Law Judge on 
the defective hearing issue.  A personal hearing was 
scheduled before a Veterans Law Judge at the RO in July 2004; 
a transcript is of record.

When the claims file was returned to the Board, the Board 
sought clarification from the veteran as to his desire with 
regard to having a hearing on the malaria issue which had not 
been otherwise addressed within the standards of due process 
protections.  The Board endeavored to elicit a response from 
the veteran on that issue over a period of several months 
during which time the Suspense Date for the previously 
granted Advance on the Docket was reached and well passed.  
In correspondence in mid-November 2004, the veteran was told 
that he had 30 days to respond or the case would be 
considered by the Board on the evidence of record.  He did 
not timely respond.

Accordingly, now the case is before the Board only on the 
issue shown on the front cover.  The issue of malaria was 
fully resolved in the prior March 2003 decision in accordance 
with all due process safeguards.  

The issue identified by the veteran of entitlement to service 
connection for tinnitus, raised at the most recent hearing, 
is not now on appeal but referred to the RO for initial 
consideration including in the special context of the 
decision herein with regard to defective hearing. 


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for defective hearing in April 1992 on the stated basis that 
it was not shown in service, or to a compensable degree 
within a year of service; that decision became final absent a 
timely appeal.

2.  Additional evidence which has been submitted since the 
final RO denial of the claim of service connection for 
defective hearing bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Evidence of record including medical opinion, and 
resolution of doubt establish that acoustic trauma during the 
veteran's combat service was the reasonable source of the 
veteran's current bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1992 RO 
decision is new and material, and the claim for service 
connection for defective hearing has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.156 (2004).

2.  Bilateral defective hearing is the result of service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2004); 38 
C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

At the time of the 1992 RO decision, of record was service 
clinical evidence.  

In post-1992 evidence, the veteran has submitted clinical 
reports including from VA and private evaluations and care 
which reflect that he had been diagnosed and treated for 
hearing loss which is of such a nature as to be compatible 
with combat-related acoustic exposure.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the recent information concerning the presence 
of bilateral defective hearing is clearly new.  And because 
it goes directly to the essential element of the claim, it is 
clearly so significant that it must be considered.  

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.





Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as sensorineural hearing loss, is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

On the veterans enlistment and separation examinations, 
hearing by whispered voice was described as normal.  
Audiometric evaluations were not done.

The veteran's DD 214 reflects that he was a light truck 
driver and earned his sharpshooter medal for the carbine.  He 
participated in Rhineland and Central European campaigns and 
received various ribbons including the World War II Victory 
Medal, European African Middle Eastern Ribbon with 2 Bronze 
Stars.  He had a total of 2 years, 5 months and 27 days 
foreign service.  Thus, the veteran was clearly exposed to 
acoustic trauma of some significance and duration.  

Another discharge document reflects that the veteran was with 
the Army's Battery B, 861st Field Artillery Battalion, 63rd 
Division.

Private audiometric evaluations confirm the VA audiometric 
findings and reflect bilateral sensorineual hearing loss.  
Raw data is of record from several tests.

The veteran has stated that he had hearing problems as soon 
as he got out of service but that he was pursuing his life 
and did not seek compensation at that time but waited until 
the problem became much worse.

The veteran's testimony before a Veterans Law Judge is of 
record.  He delineated his in-service exposure to noise and 
reiterated that he had hearing problems since the mid-1940's 
but that it had just more recently become worse.  He stated 
that he had been told that his loss was almost completely of 
a sensorineural nature and that the cause was probably 
exposure to severe noise levels.  

He indicated that he was specifically subjected in service to 
the noise of 40 mm. and 105 howitzer shells while conducting 
his occupational specialty as an artilleryman.  Tr. at  4, 
12-15.  The veteran also testified that after service, he was 
a route man for a bakery and was not exposed to much noise of 
any kind.  Tr. at 4-5.  He stated that the loss had gotten 
worse over the years, and that he would have had care before 
he did had it not been that his wife and family members 
provided concessions for his hearing limitations.  

VA clinical records show that in recent years, he has been 
seen for recurrent hearing problems and had been prescribed 
hearing aids after having been given unhelpful aids by 
private physicians some 7 years before.  The veteran reported 
that he had developed hearing loss as a result of gunfire in 
service.  Audiometric examinations revealed bilateral hearing 
loss, greater on the right than the left, of a sensorineural 
nature.  

The Board has reviewed the evidence of record.  From the 
outset, it should be noted that the veteran's testimony is 
entirely credible, and furthermore, his forthright 
allegations are entirely consistent with the official service 
documentation of considerable in-service exposure to the 
noise of heavy combat.  

His present hearing loss, and that demonstrated for some 
time, is exclusively of a sensorineural nature, which is due 
to noise exposure.  Since service, he has been a route man 
for a bakery and has had no noise exposure of significance.  
So while the evidence is not entirely unequivocal, there is 
raised a doubt which must be resolved in his favor.  Service 
connection is warranted for defective hearing as a result of 
in-service noise exposure.  



ORDER

New and material evidence has been submitted to reopen the 
claim, and service connection for bilateral defective hearing 
is granted.




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



